THE plaintiffs in error admit that the substantive and material facts of this case and in cause numbered 11,162,Van Dyke, et al. v. Fishman, et al., 77 Colo. 333,236 P. 992, are the same so far as concerns their application for a supersedeas and the motion of defendants in error to dismiss this writ. The only difference between the two cases, and plaintiffs in error say that is not material, is that the final decree in this case was rendered August 30, 1920, while the final decree in the Van Dyke case was rendered December 7, 1922. The decision in the Van Dyke case is equally applicable to this. The writ of error, therefore, is dismissed.
MR. CHIEF JUSTICE ALLEN and MR. JUSTICE SHEAFOR concur. *Page 338